Citation Nr: 0718021	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1957 to December 1960.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision by the Houston RO.  The veteran also 
perfected appeals as to the denials of service connection for 
hearing loss, tinnitus, and ear disease.  A May 2005 rating 
decision granted service connection for such disabilities, 
and these matters are no longer on appeal. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


REMAND

In a decision in March 2006 (Kent v. Nicholson, 20 Vet. App. 
1 (2006)), while the appeal was pending, the U.S. Court of 
Appeals for Veterans Claims (Court) held, in essence, that in 
a claim to reopen a previously finally denied claim, for 
notice under the Veterans Claims Assistance Act of 2000 to be 
proper, it must include, with some degree of specificity, 
notice of what type of evidence would be new and material, 
i.e., suffice to reopen the claim.  Here, an unappealed May 
1991 rating decision denied service connection for residuals 
of a back injury, essentially based on a finding that the 
veteran's current back disability was unrelated to his 
service.  The rating decision noted that the veteran was seen 
on one occasion in service for a complaint of back pain, and 
that the veteran had postservice back injuries.  In November 
2002, the veteran sought to reopen the claim.  Initially, the 
RO sought to schedule him for a VA examination.  In 
correspondence in December 2002, the veteran was advised that 
the scheduling was in error, and that new and material 
evidence was required to reopen the claim.  He was not 
advised of what type of evidence would be new material.  
November 2004 correspondence likewise provided no notice as 
to what evidence would be new and material.  A May 2005 
statement of the case (SOC) simply addressed the matter de 
novo, noting that recent examination had produced a negative 
nexus opinion.
In short, the veteran has not been provided the type of 
notice required by Kent.  As the Court has held this is a 
prejudicial notice defect, the Board has no recourse but to 
remand this matter for proper notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran the 
type of notice required in claims to 
reopen under the Court's decision in 
Kent, supra.  The notice must 
specifically include the definition of 
new and material evidence, and (with some 
degree of specificity) notice as to what 
type of evidence would be considered new 
and material.  Since the prior final 
decision was based essentially on 
findings that his current back disability 
was unrelated to injury in service (and 
was likely due to postservice injuries), 
the notice should specify that for 
evidence to be considered new and 
material, it would have to be competent 
evidence that indicates his current back 
disability is related to injury in 
service (as opposed to postservice 
injuries).  The veteran and his 
representative should have the 
opportunity to respond.  The RO should 
arrange for any further development 
suggested by his response.

2.  The RO should then readjudicate the 
claim.  If it continues to be denied, the 
veteran and his representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


